WHEELER, - District Judge.
This importation consists of two models of steamships of the Hamburg-American Dine, made at the shipbuilding yards in Germany by the same company as that which constructed the steamships of which they are exact models on a scale of 75 to x, showing in detail the hulls, upper works, hoisting engines, propellers, twin screws, ¿te., and of the value of about $1,000 each, intended for exhibition in the , steamship company’s offices. These steamships were of the latest and highest types of express passenger' steamships' for ocean travel. The models have been assessed for duty at “45 per cent, ad valorem,” under paragraph 193 (Act July 24, 1897, c. 11, Schedule C, 30 Stat. 167 [U. S. Comp. St. 1901, p. 1C45]), as “articles or wares hot specially provided for, composed wholly or in part of iron, steel,” etc., against a protest that -they are free under paragraph 616 (Free List, 30 Stat. 199 [U. S. Comp. St. 1901, p.' 1685]), as “models of invention's' and of other improvements in the arts.” These are not models b'f inventions, but shipbuilding is of itself an art, and' these small models, of the latest and most improved steamships seem, strictly speaking, to be improvements in the arts. Such articles are, by -the provision of paragraph 616, not to be deemed “models” if they can..be fitted’for‘ use otherwise. These obviously cannot be *471fitted for any use otherwise than as such models, and they appear to fall within this paragraph 616 of the free list. The decision must therefore be reversed.
Decision reversed.